Title: From Thomas Jefferson to George Taylor, Jr., 1 September 1793
From: Jefferson, Thomas
To: Taylor, George, Jr.



Sunday Sep. 1. 1793.

Th: Jefferson will be obliged to Mr. Taylor to wait immediately on Mr. Hammond, Mr. Van Berkel, and Messrs. Viar and Jaudenes, and present them the inclosed letters. If the request of the charitable committee of Baltimore be admissible, Th:J. would be very glad to recieve any passports or letters they may be pleased to give, in time to send by tomorrow’s post.
